Name: Council Regulation (EEC) No 3688/84 of 19 December 1984 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  tariff policy
 Date Published: nan

 No L 341 /6 Official Journal of the European Communities 29 . 12. 84 COUNCIL REGULATION (EEC) No 3688/84 of 19 December 1984 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for 2 250 tonnes of frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff ; Whereas there should be a guarantee of equal and continuing access by all interested traders within the Community to the said quota and of uninterrupted application of the rate laid down for that quota, to all imports of the product in question, in all the Member States, up to the limit of the volume of the quota ; whereas it seems appropriate, to this end, to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaran ­ teeing the nature of the product, where it is imported from and its origin ; Whereas the detailed rules to implement these provi ­ sions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff shall be opened for 1985 . The total volume of this quota shall be 2 250 tonnes. 2. Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of product, where it is coming from and its origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee referred to in (a). Article 3 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (') OJ No C 277, 17. 10 . 1984, p. 7. (2) Opinion delivered on 14 December 1984 (not yet published in the Official Journal). (') OJ No L 148, 28 . 6. 1968, p. 24.